DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 58-112 are pending in the application. 
Priority
	This application is a continuation of PCT/US2019/021 138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018; 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018; 62/697,923, filed July 13, 2018; and 62/715,545, filed August 7, 2018.
Election/Restrictions
Applicant’s election without traverse of Group III, encompassing claims 89-99, 101, 106, 107, and 112, drawn to a method for isolating and separating a cannabinoid from a natural or synthetic source and extracts produced by said method, classified in C07D 311 /86, in the reply filed on 02/18/2021 is acknowledged.
Claims 58-88, 100, 102- 105, and 108-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.
Accordingly, claims 89-99, 101, 106, 107, and 112 are currently under examination.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claim 89 step (h) recites (in part) the phrase “aliquot or sample is introduced or loading into the next or second column”, which comprises awkward word usage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-99, 101, 106, 107, and 112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 step (a) recites (in part) the phrase “comprising at least one of cannabidiol (CBD), Δ9 THC, Δ8 THC, and other cannabinoids,”.  It is unclear if the phrase “at least one of” applies only to cannabidiol (CBD), Δ9 THC, and Δ8 THC, or if the extract can also comprise at least one of the “other cannabinoids” (e.g., extracts without any cannabidiol (CBD), Δ9 THC, or Δ8 THC).
Claim 89 step (l) recites ranges of at least 75%, or between about 60% and 90%, or between about 50% and 95%”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 92 recites (in part) the phrase “wherein the elution is a gradient elution”.  It is unclear whether “the elution” refers to the elutions of both of steps (e) and (j), or to only one or the other elution step.
Claim 94 recites several different gradient elutions.  It is unclear when/where the different elutions are applied.  Are all of these elutions applied to the first column in the second station?  Or does/can the first column move on to the “next” station before the next elution is carried out?
Claim 95 recites (in part) the phrase “wherein some of or substantially most of the first extract 
Claim 99 recites ranges of at least 75%, or between about 60% and 90%, or between about 50% and 95%”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 112 recites extracts from steps (g) and (l).  It is unclear if the claim envisions patent protection for the extracts derived from step (g) and the extracts derived from step (l), or only the extracts derived from step (l).
Claim 101 recites ranges of at least 25% CBD by weight, or between about 10% and 40% CBD by weight, or between about 1% and 50% CBD by weight.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 112 is rejected as directed to product(s) of nature without significantly more. 
	Claim 112 claims extracts comprising only naturally-occurring compounds, produced by the method of claim 89, which are not integrated into a practical application, thereby constituting a judicial exception which is not integrated into a practical application because antecedent claim 89 recites methods of producing extracts comprising at least one of CBD, Δ9 THC, Δ8 THC, and other cannabinoids.  As CBD, Δ9 THC and Δ8 THC, and indeed, all the compounds arising from a natural source, are naturally occurring materials, the claimed extract(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extracts simply comprise a naturally occurring substance or mixture of naturally-occurring substances, which here is/are not integrated into a practical application sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 112 is rejected under 35 U.S.C. 102(a)(1) as anticipated by DE 102005028937 B4 (WIPO English machine translation provided herein).
The reference discloses (Examples 4/5 p. 8 - original document) compositions comprising CBD, Δ9 THC and Δ8 THC.  It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M MAURO/Primary Examiner, Art Unit 1625